         Case 1:19-cv-01276-NONE-BAM Document 31 Filed 08/04/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   LARRY WILLIAM CORTINAS,                              Case No. 1:19-cv-01276-NONE-BAM

11                   Plaintiff,                           ORDER FOLLOWING SETTLEMENT;
                                                          VACATING DATES AND DIRECTING
12           v                                            PARTIES TO FILE DISPOSITIVE
                                                          DOCUMENTS
13   MCDONALD,
                                                          (ECF No. 30)
14                   Defendant.
                                                          THIRTY DAY DEADLINE
15

16          This action was filed on September 7, 2019. On August 4, 2020, this Court conducted a

17 settlement conference.         During the settlement conference, the parties reached a settlement

18 agreement.

19          Based upon the settlement of this action, it is HEREBY ORDERED that:

20          1.      All pending matters and dates in this action are VACATED; and

21          2.      Dispositional documents shall be filed within thirty (30) days from the date of

22                  service of this order.

23
     IT IS SO ORDERED.
24

25 Dated:        August 4, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
